Exhibit 10.2

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to the Third Amended and Restated Credit Agreement (this
“Amendment”) is entered into as of October 7, 2014, by and among STERIS
CORPORATION, an Ohio corporation (“Borrower”), the lending institutions parties
to the Credit Agreement (“Lenders”), KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (“Agent”) and as Joint-Lead Arranger,
Joint-Book Runner and as an LC Issuer, JPMORGAN CHASE BANK, N.A., as Syndication
Agent and as an LC Issuer, BANK OF AMERICA, N.A., as an LC Issuer and
Co-Documentation Agent, PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation
Agent, and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent.

RECITALS:

A. The Borrower, Agent, and Lenders are parties to the Third Amended and
Restated Credit Agreement, dated as of April 13, 2012 (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”).

B. The Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof.

C. Each capitalized term used herein that is not defined herein shall be defined
in accordance with the Credit Agreement.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable considerations, the parties to this Amendment agree as follows:

1. Amendment to Definition. Article I of the Credit Agreement is hereby amended
to delete the definition of “Change in Control” therefrom in its entirety and to
insert in place thereof the following:

“Change in Control” means (a) the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any Person or group (within the meaning of Rule 13d-3 of the SEC under the
United States Securities Exchange Act of 1934, as then in effect), of shares
representing more than 40% of the aggregate ordinary Voting Power represented by
the issued and outstanding capital stock of Borrower; or (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Borrower by Persons who were neither (i) nominated by the board of directors of
Borrower nor (ii) appointed by directors so nominated.

2. Condition Precedent. This Amendment shall become effective as of the date set
forth above subject to this Amendment having been executed by Borrower, Agent
and Lenders constituting the Required Lenders, and counterparts hereof as so
executed having been delivered to Agent.

3. Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officer executing this Amendment on
behalf of Borrower has been duly



--------------------------------------------------------------------------------

authorized to execute and deliver the same and bind Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by Borrower and the
performance and observance by Borrower of the provisions hereof do not violate
or conflict with the organizational agreements of Borrower or any law applicable
to Borrower or result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against Borrower; (d) no Default or Event of Default exists under the Credit
Agreement, nor will any exist immediately after the execution and delivery of
this Amendment or the Second Amendment Effective Date (as hereinafter defined);
(e) neither Borrower nor any Guarantor of Payment has any claim or offset
against, or defense or counterclaim to, any of Borrower’s or any Guarantor of
Payment’s obligations or liabilities under the Credit Agreement or any Related
Writing; and (f) this Amendment constitutes a valid and binding obligation of
Borrower in every respect, enforceable in accordance with its terms.

4. Second Amendment Effective Date. The effective date for this Agreement shall
be October 10, 2014 (the “Second Amendment Effective Date”), provided that on or
before that date the conditions precedent set forth in Section 2 above shall
have been satisfied.

5. Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any other Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.

6. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

7. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

8. JURY TRIAL WAIVER. BORROWER, AGENT, THE LENDERS AND EACH GUARANTOR OF PAYMENT
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE
LENDERS, EACH GUARANTOR OF PAYMENT, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

STERIS CORPORATION By:  

/s/ Michael J. Tokich

Print Name: Michael J. Tokich Title:   Senior Vice President, Chief Financial
Officer and Treasurer

KEYBANK NATIONAL ASSOCIATION,

as a Lender and as Agent

By:  

/s/ Sanya Valeva

Print Name: Sanya Valeva Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A. By:  

/s/ Brendan Korb

Print Name: Brendan Korb Title:   Vice President PNC BANK, NATIONAL ASSOCIATION
By:  

/s/ Joseph G. Moran

Print Name: Joseph G. Moran Title:   Senior Vice President BANK OF AMERICA, N.A.
By:  

/s/ E. Mark Hardison

Print Name: E. Mark Hardison Title:   Vice President

 

3